DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 8-10, 16 and 21 are rejected under 35 U.S.C. 102a1 as being anticipated by DeMan et al. (U.S. Patent Application Publication 20120128120).
[Examiner note: The following rejection, is based, at least in part, on the European Search Report dated: 12/13/19].







U.S. Patent Application Publication 20120128120

    PNG
    media_image1.png
    396
    471
    media_image1.png
    Greyscale

Claims
An x-ray computed tomography (CT) system comprising: a rotating gantry; an x-ray source coupled to the gantry for generating an x-ray beam; an x-ray detector coupled to the gantry for detecting x-rays of the x-ray beam; an adjustable collimator coupled to the x-ray source and configured to adjust a focus of the x-ray beam generated by the x-ray source; and a controller configured to control the collimator to adjust the focus on a region of interest (ROI) and to control a beam intensity for the x-ray beam generated by the x-ray source during a scan.

2. The x-ray CT system of claim 1, wherein the controller is configured to dynamically adjust the adjustable collimator in real-time.
3. The x-ray CT system of claim 1, wherein the adjustable collimator comprises movable collimation plates configured to adjust an opening through which x-rays from the x-ray source are transmitted to change the focus during an image scan.
4. The x-ray CT system of claim 3, wherein the collimation plates are independently adjustable.
13. The x-ray CT system of claim 1, wherein the controller is configured to operate the gantry to perform one of a helical scan or spiral scan.
[Examiner note(s): see also Abstract; paras. [0004-0006]; System [0023-0028]; Collimation [0038]; Method [claims 33-36]].


As per claim 1, DeMan et al. disclose a method comprising the step(s) of: 
positioning a first diaphragm jaw and positioning a second diaphragm jaw to set a layer collimation of a fan beam of radiation via the first diaphragm jaw and the second diaphragm jaw; 
capturing projection data of a region of a patient to be imaged via a detector, while the detector and radiation source are rotated in a plane of rotation about an axis of rotation and at a same time, moving a region of the patient to be imaged relative to the plane of rotation, wherein the fan beam penetrates the region of the patient to be imaged and strikes the detector; and 
moving at least one of the first diaphragm jaw and the second diaphragm jaw during the capturing of the projection data, to dynamically adjust a position of a boundary surface of the fan beam to a position of a boundary surface of the region of the patient to be imaged, such that outside the region to be imaged, penetration of the patient by the fan beam is essentially avoided (see for example, Fig. and selected portions shown above).
As per claim 2, DeMan et al. disclose a method during the capturing of the projection data, the layer collimation of the fan beam of the radiation is kept constant for at least one half of a revolution of the detector and the radiation source about the axis of rotation (see for example, Fig. and selected portions shown above).
As per claim 3, DeMan et al. disclose a method wherein the position of a boundary surface of the fan beam is dynamically adjusted to the position of the boundary surface of the region of the patient to be imaged, until the fan beam is completely suppressed by the first diaphragm jaw and the second diaphragm jaw (see for example, Fig. and selected portions shown above).
As per claim 8, DeMan et al. disclose a computed tomography device, comprising:
a radiation source to generate radiation; 
a detector; and 
a collimator including a first diaphragm jaw and a second diaphragm jaw, wherein the collimator is designed to position the first diaphragm jaw and is designed to position the second diaphragm jaw, the first diaphragm jaw and the second diaphragm jaw being configurable to set a layer collimation of a fan beam of the radiation, wherein the detector is designed to capture projection data of a region of a patient to be imaged, while the detector and the radiation source are rotated in a plane of rotation about an axis of rotation and at a same time, the region of the patient to be imaged is moved relative to the plane of rotation, wherein the fan beam is configured to penetrate the region of the patient to be imaged and strike the detector, and wherein the collimator is designed to move at least one of the first diaphragm jaw and the second diaphragm jaw during the capture of the projection data to dynamically adjust a position of a boundary surface of the fan beam to a position of a boundary surface of the region of the patient to be imaged, such that outside the region to be imaged, penetration of the patient by the fan beam is essentially avoided (see for example, Fig. and selected portions shown above; see also disclosed Figs., not shown above).
As per claim 9 and 21, DeMan et al. disclose a computed tomography device wherein the collimator is designed, during the capture of the projection data, to keep the layer collimation of the fan beam of the radiation constant for at least one half of a revolution of the detector and the radiation source about the axis of rotation (see for example, Fig. and selected portions shown above).
As per claim 10, DeMan et al. disclose a computed tomography device wherein the collimator is designed to dynamically adapt the position of the boundary surface of the fan beam to the position of the boundary surface of the region of the patient to be imaged, until the fan beam is completely suppressed by the first diaphragm jaw and the second diaphragm jaw (see for example, Fig. and selected portions shown above).
As per claim 16, DeMan et al. disclose a method wherein the position of a boundary surface of the fan beam is dynamically adjusted to the position of the boundary surface of the region of the patient to be imaged, until the fan beam is completely suppressed by the first diaphragm jaw and the second diaphragm jaw (see for example, Fig. and selected portions shown above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-7, 11-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over DeMan et al. (U.S. Patent Application Publication 20120128120).
As per claim 4, DeMan et al. disclose a method as recited in claim 1, but do not explicitly disclose a method wherein the collimator is designed to move at least one of the first diaphragm jaw and the second diaphragm jaw, at a speed of at least 150 millimeters per second. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of DeMan et al. such that the collimator is designed to move at least one of the first diaphragm jaw and the second diaphragm jaw, at a speed of at least 150 millimeters per second. One would have been motivated to make such a modification for the purpose of ensuring collimator jaws are able to achieve a desired focus during a scan as suggested by DeMan et al. (see for example, Fig. and selected portions shown above).
As per claims 5-7 and 20, DeMan et al. disclose a method as recited in claim 1, but do not explicitly disclose a method wherein at least one of the positioning of the first diaphragm jaw includes a first rotational movement of a first threaded spindle being converted into a first translational movement of the first diaphragm jaw via a first threaded drive, and wherein the moving of the first diaphragm jaw includes a second rotational movement of the first threaded spindle being converted into a second translational movement of the first diaphragm jaw via the first threaded drive, and the positioning of the second diaphragm jaw includes a first rotational movement of a second threaded spindle being converted into a first translational movement of the second diaphragm jaw via a second threaded drive, and wherein the moving of the second diaphragm jaw includes a second rotational movement of the second threaded spindle being converted into a second translational movement of the second diaphragm jaw via the second threaded drive.
DeMan et al. however teach the use of actuators and/or motors to achieve collimator jaw positioning (see for example, para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of DeMan et al. such that it incorporated mechanical means to achieve rotational and/or translational movement of collimator jaws to achieve collimator positioning. One would have been motivated to make such a modification for the purpose(s) of ensuring collimator jaws are able to achieve a desired focus during a scan as suggested by DeMan et al. (see for example, Fig. and selected portions shown above; see also para. [0038]).
As per claim 11, DeMan et al. disclose a computed tomography device as recited in claim 8, but do not explicitly disclose a method wherein the collimator is designed to move at least one of the first diaphragm jaw and the second diaphragm jaw, at a speed of at least 150 millimeters per second. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of DeMan et al. such that the collimator is designed to move at least one of the first diaphragm jaw and the second diaphragm jaw, at a speed of at least 150 millimeters per second. One would have been motivated to make such a modification for the purpose of ensuring collimator jaws are able to achieve a desired focus during a scan as suggested by DeMan et al. (see for example, Fig. and selected portions shown above).
As per claims 12-15, DeMan et al. disclose a computed tomography device as recited in claim 8, but do not explicitly disclose a device wherein the collimator includes at least one of a first threaded spindle and a first spindle drive and a second threaded spindle and a second spindle drive, and wherein at least one of the first threaded drive is designed to convert a first rotational movement of the first threaded spindle into a first translational movement of the first diaphragm jaw, to position the first diaphragm jaw, the first threaded drive being designed to convert a second rotational movement of the first threaded spindle into a second translational movement of the first diaphragm jaw, to move the first diaphragm jaw, and the second threaded drive is designed to convert a first rotational movement of the second threaded spindle into a first translational movement of the second diaphragm jaw, to position the second diaphragm jaw, the second threaded drive being configured to convert a second rotational movement of the second threaded spindle into a second translational movement of the second diaphragm jaw, to move the second diaphragm jaw.
DeMan et al. however teach the use of actuators and/or motors to achieve collimator jaw positioning (see for example, para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of DeMan et al. such that it incorporated mechanical means to achieve rotational and/or translational movement of collimator jaws to achieve collimator positioning. One would have been motivated to make such a modification for the purpose(s) of ensuring collimator jaws are able to achieve a desired focus during a scan as suggested by DeMan et al. (see for example, Fig. and selected portions shown above).
As per claim 17, DeMan et al. disclose a method as recited in claim 2, but do not explicitly disclose a method wherein the collimator is designed to move at least one of the first diaphragm jaw and the second diaphragm jaw, at a speed of at least 150 millimeters per second. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of DeMan et al. such that the collimator is designed to move at least one of the first diaphragm jaw and the second diaphragm jaw, at a speed of at least 150 millimeters per second. One would have been motivated to make such a modification for the purpose of ensuring collimator jaws are able to achieve a desired focus during a scan as suggested by DeMan et al. (see for example, Fig. and selected portions shown above).
As per claims 18-19, DeMan et al. disclose a method as recited in claim 2, but do not explicitly disclose a method wherein at least one of the positioning of the first diaphragm jaw includes a first rotational movement of a first threaded spindle being converted into a first translational movement of the first diaphragm jaw via a first threaded drive, and wherein the moving of the first diaphragm jaw includes a second rotational movement of the first threaded spindle being converted into a second translational movement of the first diaphragm jaw via the first threaded drive, and the positioning of the second diaphragm jaw includes a first rotational movement of a second threaded spindle being converted into a first translational movement of the second diaphragm jaw via a second threaded drive, and wherein the moving of the second diaphragm jaw includes a second rotational movement of the second threaded spindle being converted into a second translational movement of the second diaphragm jaw via the second threaded drive.
DeMan et al. however teach the use of actuators and/or motors to achieve collimator jaw positioning (see for example, para. [0038]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the method of DeMan et al. such that it incorporated mechanical means to achieve rotational and/or translational movement of collimator jaws to achieve collimator positioning. One would have been motivated to make such a modification for the purpose(s) of ensuring collimator jaws are able to achieve a desired focus during a scan as suggested by DeMan et al. (see for example, Fig. and selected portions shown above; see also para. [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY D THOMAS whose telephone number is (571)272-2496. The examiner can normally be reached M-F: 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY D THOMAS/Primary Examiner, Art Unit 2884